Case 8:16-cv-01553-CJC-DFM Document 343 Filed 01/12/21 Page 1 of 7 Page ID #:29979




 1

 2                                                              1/12/2021
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11                                 )
     VBS DISTRIBUTION, INC., and VBS            Case No.: SACV 16-01553-CJC(DFMx)
                                   )
     TELEVISION, INC.,             )
12
                                   )
13                                 )
              Plaintiffs,          )
14                                 )
         v.                        )            ORDER GRANTING DEFENDANTS’
15                                 )            MOTION FOR SUMMARY
                                   )            JUDGMENT [Dkt. 335]
     NUTRIVITA LABORATORIES, INC., )
16
     NUTRIVITA, INC., US DOCTORS’  )
17   CLINICAL, INC., ROBINSON      )
                                   )
     PHARMA, INC., KVLA, INC.,     )
18
     TUONG NGUYEN, TRAM HO, and    )
19   JENNY DO a/k/a NGOC NU,       )
                                   )
20                                 )
              Defendants.          )
21                                 )
                                   )
22                                 )
                                   )
23                                 )
24

25

26

27

28


                                          -1-
Case 8:16-cv-01553-CJC-DFM Document 343 Filed 01/12/21 Page 2 of 7 Page ID #:29980




 1
     I. INTRODUCTION
 2

 3
            In 2016, Plaintiffs VBS Distribution, Inc. (“VBS Distribution”) and VBS
 4
     Television, Inc. (“VBS Television”) brought this case against Defendants Nutrivita
 5
     Laboratories, Inc., Nutrivita, Inc., US Doctors’ Clinical, Inc., Robinson Pharma, Inc.,
 6
     KVLA, Inc., Tuong Nguyen, Tram Ho, and Jenny Do a/k/a Ngoc Nu. (Dkt. 229 [Third
 7
     Amended Complaint, hereinafter “TAC”].) Plaintiffs initially alleged thirteen causes of
 8
     action, but their only remaining claims are for trade secret misappropriation arising out of
 9
     the parties’ competing television programs. Now before the Court is Defendants’ motion
10
     for summary judgment on Plaintiff’s only remaining claims. (Dkt. 335-2 [hereinafter,
11
     “Mot.”].) For the following reasons, Defendants’ motion for summary judgment is
12
     GRANTED.1
13

14
     II. BACKGROUND
15

16
            Plaintiff VBS Television is a television broadcast company “primarily aimed at the
17
     Vietnamese community and is broadcast primarily in the Vietnamese language.” (TAC
18
     ¶ 24.) VBS Television produces a show named “DAU GIA TREN TRUYEN HINH,”
19
     which translates to “Fight Price on Television” (“Fight Price”). (Id. ¶ 27.) Fight Price is
20
     a live auction program which primarily auctions diamonds. (Id.) It was created in 2011,
21
     and in April 2012, Defendant Tram Ho became a co-host. (Id. ¶ 60.)
22

23
            Plaintiffs allege that in the spring of 2016, when Ho was still working for VBS
24
     Television, she began appearing on a new, rival television show called “Diamond at a
25
     Surprise Low Price” (“Surprise Low Price”), which is produced by Defendant KVLA
26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for January 25, 2020, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
Case 8:16-cv-01553-CJC-DFM Document 343 Filed 01/12/21 Page 3 of 7 Page ID #:29981




 1   (collectively with Jenny Do and Tram Ho, the “Show Defendants”). (Id. ¶ 67.) Plaintiffs
 2   claim that Surprise Low Price is essentially identical to their show, Fight Price. (Id. ¶¶
 3   71–73.) While Surprise Low Price is also a home-shopping show that sells jewelry, it
 4   sells products at a fixed price rather than by auction. (Dkt. 156-3 [Declaration of Jenny
 5   Do] ¶ 2.) Plaintiffs allege that the Show Defendants, through Tram Ho, have stolen
 6   Plaintiffs’ customer information and used that information to solicit customers for
 7   Surprise Low Price. (Id. ¶¶ 77–84.)
 8

 9         In August 2020, Defendants submitted a motion for summary judgment on several
10   of Plaintiffs’ claims, including their claims for trade secret misappropriation. (Dkt. 310).
11   The Court denied summary judgment on Plaintiff’s claims for trade secret
12   misappropriation because genuine issues of material fact exist as to (1) whether a trade
13   secret exists and (2) whether Defendants misappropriated that trade secret. (Dkt. 331.)
14   The Court did not consider whether Plaintiffs suffered damages due to Defendants’ trade
15   secret misappropriation. Now before the Court is Defendants’ motion for summary
16   judgment on that issue. (Mot.)
17

18   III. SUMMARY JUDGMENT STANDARD
19

20         The Court may grant summary judgment on “each claim or defense—or the part of
21   each claim or defense—on which summary judgment is sought.” Fed. R. Civ. P. 56(a).
22   Summary judgment is proper where the pleadings, the discovery and disclosure materials
23   on file, and any affidavits show that “there is no genuine dispute as to any material fact
24   and the movant is entitled to judgment as a matter of law.” Id.; see also Celotex Corp. v.
25   Catrett, 477 U.S. 317, 322 (1986). A factual issue is “genuine” when there is sufficient
26   evidence such that a reasonable trier of fact could resolve the issue in the nonmovant’s
27   favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material”
28   when its resolution might affect the outcome of the suit under the governing law. Id.

                                                  -3-
Case 8:16-cv-01553-CJC-DFM Document 343 Filed 01/12/21 Page 4 of 7 Page ID #:29982




 1   “Factual disputes that are irrelevant or unnecessary will not be counted.” Id. at 249. The
 2   party seeking summary judgment bears the initial burden of demonstrating the absence of
 3   a genuine issue of material fact. Celotex Corp., 477 U.S. at 325.
 4

 5         As in this case, when the nonmovant would bear the burden of proof at trial, the
 6   moving party may discharge its burden of production by either (1) negating an essential
 7   element of the opposing party’s claim or defense, Adickes v. S.H. Kress & Co., 398 U.S.
 8   144, 158–60 (1970), or (2) showing that there is an absence of evidence to support the
 9   nonmoving party’s case, Celotex Corp., 477 U.S. at 325. If the movant meets this
10   burden, the nonmoving party must set forth, by affidavit, or as otherwise provided under
11   Rule 56, “specific facts showing that there is a genuine issue for trial.” Anderson, 477
12   U.S. at 256. The court must examine all the evidence in the light most favorable to the
13   nonmoving party and draw all justifiable inferences in its favor. Id.; United States v.
14   Diebold, Inc., 369 U.S. 654, 655 (1962); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors
15   Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987).
16

17         The court does not make credibility determinations, nor does it weigh conflicting
18   evidence. Eastman Kodak Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 456 (1992).
19   But conclusory and speculative testimony in affidavits and moving papers is insufficient
20   to raise triable issues of fact and defeat summary judgment. Thornhill Pub. Co., Inc. v.
21   GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979).
22

23   IV. DISCUSSION
24

25         Defendants move for summary judgment on Plaintiffs’ only remaining claims for
26   trade secret misappropriation. They argue that Plaintiffs fail to create a genuine dispute
27   that Defendants’ trade secret misappropriation damaged Plaintiffs. The Court agrees that
28   summary judgment is warranted.

                                                  -4-
Case 8:16-cv-01553-CJC-DFM Document 343 Filed 01/12/21 Page 5 of 7 Page ID #:29983




 1          Plaintiffs assert trade-secret-misappropriation claims against the Show Defendants
 2   under the California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426.1,
 3   and the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1839(3). Specifically,
 4   Plaintiffs allege that the Show Defendants misappropriated Plaintiffs’ proprietary
 5   customer information, which includes customers’ names, contact information, and prior
 6   purchases. (See Dkt. 331.)
 7

 8          To state a claim for misappropriation of trade secrets, a plaintiff must allege that
 9   “(1) the plaintiff owned a trade secret, (2) the defendant acquired, disclosed, or used the
10   plaintiff’s trade secret through improper means, and (3) the defendant’s actions damaged
11   the plaintiff.” Cytodyn, Inc. v. Amerimmune Pharm., Inc., 160 Cal. App. 4th 288, 297
12   (2008) (quoting Sargeant Fletcher, Inc. v. Able Corp., 110 Cal. App. 4th 1658, 1665
13   (2003)).2
14

15          Plaintiffs argue that Defendants’ trade secret misappropriation damaged them
16   because their show, Fight Price, lost sales to Defendants’ newer show, Surprise Low
17   Price. But Plaintiffs fail to demonstrate either that any decline in their show’s sales
18   occurred or that such a decline was due to Defendants’ trade secret misappropriation.
19

20          While Plaintiffs’ opposition asserts that “their sales data shows a decline after
21   Defendants began soliciting [their] customers using [their] trade secret information,”
22   Plaintiffs have not provided any evidence of this decline in sales. (See Dkt. 341
23   [hereinafter “Opp.”] at 6.) Plaintiffs attempt to rely on the declaration of Madalynn
24   Huynh and an exhibit which lists the purchase history of 230 customers who had bought
25
     2
       A “trade secret” is information that (1) “[d]erives independent economic value, actual or potential,
26
     from not being generally known to the public or to other persons who can obtain economic value from
27   its disclosure or use; and (2) [i]s the subject of efforts that are reasonable under the circumstances to
     maintain its secrecy.” Cal. Civ. Code § 3426.1(d); 18 U.S.C. § 1839(5) (providing a substantially
28   similar definition of “trade secret” but also requiring that a “trade secret” cannot be “readily
     ascertainable . . . by another person”).
                                                         -5-
Case 8:16-cv-01553-CJC-DFM Document 343 Filed 01/12/21 Page 6 of 7 Page ID #:29984




 1   products from both Plaintiffs’ and Defendants’ shows. (See Opp. at 13, 14, 19, 26 [citing
 2   also to portions of the statement of disputed facts which cite to Huynh’s declaration];
 3   Dkt. 341-4 [Declaration of Madalynn Huynh, hereinafter “Huynh Decl.”] ¶¶ 4–5, Ex. A.)
 4   Although Huynh’s declaration states that these 230 customers purchased products from
 5   both Defendants’ and Plaintiffs’ shows, she does not assert that these customers began
 6   purchasing less products from Plaintiffs’ show at any time. (Huynh Decl. ¶¶ 4–5.)
 7   Additionally, the exhibit cited by Plaintiffs simply lists the prior purchases of these
 8   consumers, but it does not demonstrate that their purchases from Plaintiffs’ show
 9   declined at any time. (See id. Ex. A.)
10

11         Furthermore, Plaintiffs fail to demonstrate that any decline in their sales was due to
12   Defendants’ trade secret misappropriation. Plaintiffs contend that Defendants’
13   misappropriation caused their purported decline in sales based on evidence that (1) 230 of
14   Defendants’ customers had previously purchased products through Plaintiffs’ show and
15   (2) Tram Ho sent text messages to two of Plaintiffs’ customers soliciting them to watch
16   Defendants’ show. (Opp. at 12–13, 16–17.) This evidence fails to create a genuine
17   dispute that any purported decline in Plaintiffs’ sales was caused by Defendants’
18   misappropriation.
19

20         First, Plaintiffs cannot demonstrate that any of the 230 customers who purchased
21   products from both Plaintiffs and Defendants were solicited by Defendants. (See Opp. at
22   12–13; Huynh Decl.” ¶¶ 4–5.) The fact that 230 people purchased jewelry from both
23   Plaintiffs’ and Defendants’ shows does not indicate that Defendants solicited these
24   customers using Plaintiffs’ proprietary customer information. See Empire Today, LLC v.
25   Nat'l Floors Direct, Inc., 788 F. Supp. 2d 7, 30 (D. Mass. 2011) (“Plaintiff’s reliance on
26   the fact that an increase in [Defendant’s] sales corresponded to a decrease with Plaintiff’s
27   sales only proves a correlation, not a causation.”). This is especially true considering that
28   both shows would likely appeal to a similar audience because they sell jewelry and are

                                                   -6-
Case 8:16-cv-01553-CJC-DFM Document 343 Filed 01/12/21 Page 7 of 7 Page ID #:29985




 1   targeted at Vietnamese viewers. Plaintiffs’ assertion that these customers must have
 2   purchased products through Defendants’ show as a result of Defendants’ trade secret
 3   misappropriation is pure speculation and thus cannot create a genuine dispute. See
 4   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).
 5

 6         Second, Plaintiffs argue that their purported decline in sales was caused by
 7   Defendants’ trade secret misappropriation because Defendant Tram Ho sent text
 8   messages to two of Plaintiffs’ customers soliciting them to watch Defendants’ new show.
 9   But Plaintiffs present no evidence that these customers either tuned in to Defendants’
10   show or reduced their purchases from Plaintiffs’ show. (See Opp. at 16–17.)
11   Accordingly, Plaintiffs’ assertion that Ho’s solicitations damaged them is purely
12   speculative and insufficient to create a genuine dispute of fact. See Soremekun, 509 F.3d
13   at 984.
14

15   V. CONCLUSION
16

17         For the foregoing reasons, Defendants’ motion for summary judgment is
18   GRANTED.
19

20     DATED: January 12, 2021
21

22
                                                HON. CORMAC J. CARNEY
23

24                                          UNITED STATES DISTRICT JUDGE
25

26

27

28


                                                 -7-
